 


113 HR 2487 IH: Ensuring Shoppers Honest Online Pricing Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2487 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2013 
Mrs. Davis of California (for herself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to promulgate rules requiring an Internet merchant to disclose the use of personal information in establishing or changing a price, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ensuring Shoppers Honest Online Pricing Act of 2013 or the E–SHOP Act. 
2.Disclosure requirement for internet merchants 
(a)RulemakingThe Federal Trade Commission shall, not later than 180 days after the date of enactment of this Act, promulgate rules under section 553 of title 5, United States Code, requiring an Internet merchant to disclose to each consumer, prior to the final purchase of any good or service, the use of personal information in establishing or changing a price. 
(b)ContentThe rules promulgated by the Commission under subsection (a) shall— 
(1)require, at a minimum, an Internet merchant to clearly and prominently disclose to a consumer prior to the final purchase of a good or service the use of personal information in establishing or changing a price; and 
(2)provide an Internet merchant procedures for complying with the requirement under paragraph (1). 
(c)ExceptionsThe Commission shall provide for specific exceptions to the rules promulgated under subsection (a) when a consumer should reasonably expect the price to be altered based on the personal information of such consumer, including but not limited to for the calculation of a shipping charge and for a financial service for which personal information is customarily used to formulate a price. 
(d)Internet merchants subject to disclosure requirementThe rules promulgated under subsection (a) shall only apply to an Internet merchant that has a total annual gross revenue of more than $1,000,000, and such amount shall be indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor. 
(e)EnforcementA violation of a rule promulgated under subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties, as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. 
(f)Savings provisionNo provision of this Act shall be construed as limiting or superseding any authority of the Federal Trade Commission under the Federal Trade Commission Act or any other law. 
(g)DefinitionsIn this Act: 
(1)InternetThe term Internet has the meaning given the term in section 1101 of the Internet Tax Freedom Act (47 U.S.C. 151 note). 
(2)Internet merchantThe term Internet merchant means a person that sells or offers to sell a good or service by way of an Internet transaction. 
(3)Internet Protocol addressThe term Internet Protocol address means the numerical label assigned to a particular computer or other device that accesses the Internet. 
(4)Personal informationThe term personal information includes an individual’s Internet browsing history, device type and manufacturer, operating system, and Internet Protocol address. 
 
